t c memo united_states tax_court john bresnahan petitioner v commissioner of internal revenue respondent docket no filed date frederick r h witherby jr specially recognized for petitioner mae j lew for respondent memorandum opinion dean special_trial_judge this case was assigned pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure dollar amounts are rounded to the nearest dollar respondent determined a deficiency in petitioner's federal_income_tax in the amount of dollar_figure the sole issue for decision is whether petitioner reported the correct amount of income from a grantor_trust some of the facts have been stipulated and are so found the stipulation of facts and the exhibits received into evidence are incorporated herein by reference petitioner resided in shrewsbury massachusetts at the time he filed his petition background petitioner created a grantor_trust which derived income from leasing safe deposit boxes to the midwest federal savings bank the trust issued to petitioner a supplement indicating net_income attributable to petitioner in of dollar_figure on his federal_income_tax return however petitioner only reported dollar_figure of net_income from the trust respondent determined that petitioner's share of income from the trust is dollar_figure and accordingly that petitioner had unreported income in the amount of dollar_figure dollar_figure trust income less dollar_figure trust income reported discussion petitioner concedes that he had unreported income in the amount of dollar_figure and accordingly that his share of trust income should be dollar_figure however petitioner contends that the supplement he received from the trust is incorrect petitioner contends that his share of trust income should include an increased deduction for depreciation in the amount of dollar_figure and increased income from gain on disposition of an asset of dollar_figure therefore petitioner asserts the dollar_figure reported as petitioner's share of income from the trust on the supplement should be reduced by dollar_figure dollar_figure increase in depreciation deduction less dollar_figure increase in income from gain on disposition of asset to dollar_figure respondent's determinations are presumed correct and petitioner bears the burden of proving otherwise rule a 290_us_111 moreover deductions are a matter of legislative grace and petitioner bears the burden of proving that he is entitled to any deduction claimed rule a 292_us_435 welch v helvering supra pincite the parties agree that the trust involved here is a so- called grantor_trust subject_to the provisions of subpart e part i of subchapter_j when the grantor in this case petitioner is treated as the owner of any portion of a_trust the grantor's taxable_income and credits include those items of the trust's income deductions and credits attributable to the portion of the trust that the grantor is treated as owning sec_671 an item_of_income deduction or credit included in computing a 2petitioner does not explain the increase in income from the gain on disposition of the asset but apparently it is related to the change in the depreciation deduction grantor's taxable_income and credits is treated as if the grantor had received or paid it directly sec_1_671-2 income_tax regs the effect of these provisions is that the trust is disregarded as a separate_entity in computing the taxable_income from the grantor's portion of the trust and the grantor is taxed on the income as if he received it directly 59_tc_428 accordingly petitioner must establish that he is entitled to the depreciation deduction claimed as if he owned the safe deposit boxes directly and not through the trust petitioner has the burden of proving that he is entitled to the depreciation deduction claimed 45_tc_158 williams v commissioner tcmemo_1991_567 petitioner presented no evidence as to the basis or recovery_period of the safe deposit boxes accordingly petitioner has failed to carry his burden of proving that he is entitled to a deduction for depreciation we therefore sustain respondent's determination that petitioner had unreported income in the amount of dollar_figure to reflect the foregoing decision will be entered for respondent
